IN THE SUPREME COURT OF THE STATE OF NEVADA


 KEVIN ANTWONE BELCHER,                                 No. §2255
 Appellant,                                                 f.! FILE
 vs.
 THE STATE OF NEVADA,
 Respondent.                                                    APR 2 7 2022
                                                                 r•     A. BROWN
                                                                      UPRENE a     :4

                        ORDER OF AFFIRMANCE                    i
                                                               dg
                                                                DEPLRY CLERK


            A jury convicted appellant Kevin Belcher of three counts of sex
trafficking a child less than 16 years of age under NRS 201.300(2), for which
the district judge sentenced Belcher to three consecutive terms of 10 years
to life in prison. Belcher appeals, and we affirm. Second Judicial District
Court, Washoe County; Kathleen M. Drakulich, Judge.
                 FACTS AND PROCEDURAL HISTORY
            Appellant Kevin Belcher was 27 years old at the time of the
charged acts. He lived in an apartment (Smithridge) with his triplet
cousins, Trent, Trevor, and Travis; the triplets two older brothers; the
triplets' high school friend, Mason; and two other men. Smithridge had a
"party atmosphere," and its residents regularly consumed alcohol and
marijuana. Girls also frequented the apartment, including the three
victims in this case—P.VP., M.R., and S.M.
            PAT., M.R., and S.M. were underage (13 and 14 years old)
when they met Belcher. Each victim testified that, at Belcher's request, she
had sex with men in exchange for money. Also at Belcher's request, P.VP.,
M.R., and S.M. sent Belcher nude photographs, which they saw him use to
create online prostitution advertisements. Belcher arranged so-called
"datee for P.VP., M.R., and S.M. with men who answered the ads. Mason
was Belcher's "student" and helped Belcher prostitute P.VP. and M.R. by



                                                           Z:2-- i3 32 1
creating online prostitution ads, letting Belcher use his phone, and driving
the girls to dates because Belcher did not have a phone or car of his own.
All told, P.VP., M.R., and S.M. participated in over 100 prostitution dates.
They gave the money they were paid to Belcher (or to Mason on Belcher's
behalf).
            Detective Rand Hutson of the Reno Police Department (RPD)
learned about Belcher from an interview with S.1VI. and directed RPD
officers to arrest Belcher on an unrelated battery constituting domestic
violence (BDV) warrant. Belcher provided Mason's name and phone
number as "[n]ext of kin" on his jail intake form, and Hutson used the phone
number to locate hundreds of associated online prostitution ads. A grand
jury subsequently indicted Belcher on three counts of sex trafficking of a
child under 16 years of age under NRS 201.300(2). At trial, the State
presented testimony from P.VP., M.R., S.M., Mason, Trent, Trevor,
Detective Hutson, and two expert witnesses, FBI Special Agent Paul Cline
(SA Cline) (a member of the Northern Nevada Child Exploitation and
Human Trafficking Task Force with special training in sex trafficking, sex-
trafficking victimization, and the psychology of sex traffickers), and Dr.
Dominique Roe-Sepowitz (an associate professor in the School of Social
Work and director of the Office of Sex Trafficking Intervention Research at
Arizona State University). The jury found Belcher guilty on all three
counts, and the district court sentenced him to consecutive prison terms
totaling 30 years to life in the aggregate. This appeal followed.
                               DISCUSSION
            On appeal, Belcher challenges (1) the sufficiency of the
evidence, (2) the district court's admission of bad-act evidence involving
Belcher's sexual conduct with the victims, (3) the district court's exclusion



                                     2
                   of evidence of P.VP.'s prior history of prostitution, (4) the district court's
                   refusal to instruct the jury that he was indigent, and (5) the prejudicial
                   impact of pandemic-related precautions on his constitutional right to a fair
                   and speedy trial; and asserts (6) cumulative error.
                   1. Sufficiency of the evidence
                                This court reviews a sufficiency-of-the-evidence challenge in the
                   light most favorable to the prosecution to determine whether "any rational
                   trier of fact could have found the essential elements of the crime beyond a
                   reasonable doubt." McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573
                   (1992) (emphasis omitted) (quoting Jackson v. Virginia, 443 U.S. 307, 319
                   (1979)). The elements of sex trafficking under NRS 201.300(2) are that the
                   defendant (1) "rilnduces, causes, recruits, harbors, transports, provides,
                   obtains or maintains," (2) a child who is "less than 16 years of age when the
                   offense is committed," (3) "to engage in prostitution," and (4) with intent for
                   the child to so engage. Here, the State alleged and Belcher concedes that
                   P.VP., M.R., and S.M. were under 16 years of age and engaged in
                   prostitution. So, at issue is whether sufficient trial evidence supports the
                   jury's conclusion that Belcher had the specific intent to, and did, induce,
                   cause, recruit, harbor, transport, provide, obtain, or maintain P.VP., M.R.,
                   and S.M. to engage in prostitution. See Ford v. State, 127 Nev. 608, 613-14,
                   262 P.3d 1123, 1126-27 (2011) (holding that pandering under NRS 201.300
                   is a specific intent crime).
                                A victim's testimony is enough to support a conviction for sex
                   trafficking under NRS 201.300(2). See, e.g., Gaxiola v. State, 121 Nev. 638,
                   648, 650, 119 P.3d 1225, 1232-33 (2005); see also NRS 179D.097(1)(q)
                   (defining sex trafficking as a sexual offense). And each victim testified that
                   Belcher recruited her to engage in prostitution. P.VP. testified that Belcher
                   messaged her on Facebook, they talked for several months, they had sex
SUPREME    Coma
      OF
    NEVADA

                                                         3
(01 1947A 64101D
when they met in person, and shortly after having sex, Belcher asked her
to buy him a birthday gift with money that she could obtain through
prostitution. PAT. testified that she engaged in prostitution because she
believed Belcher was her boyfriend, she wanted him to like her, and she
"loved him a lot." P.VP. recruited her sixth-grade best friend, IVI.R., at
Belcher's request for "another girl." M.R. engaged in prostitution after
Belcher gave her alcohol and scheduled a date for her. S.M., like P.VP.,
testified that Belcher was her "first real boyfriend," they regularly had sex
while dating, and that she began prostituting because Belcher asked her for
financial help. The State's expert witnesses—SA Cline and Dr. Roe-
Sepowitz—contextualized the victim& testimony and testified that some
traffickers employ "Romeo" pimping tactics, including forming romantic
and sexual relationships with the victims, to groom and recruit them to
engage in prostitution.
            Each victim also testified that Belcher caused and induced each
of them to engage in prostitution by creating online ads using nude photos,
scheduling dates, and plying them with alcohol. Further, the victims
testified that Belcher maintained their engagement in prostitution through
physical violence. The State's experts testified that "guerilla" pimps use
physical and sexual violence—including directing a victim to perform public
sex acts—to maintain control over their victims. The victim& testimony
alone, and contextualized by the State's experts, is sufficient for a jury to
conclude, beyond a reasonable doubt, that Belcher engaged in sex
trafficking and that he had the specific intent to do so because he collected
the money received by the girls. See Grant v. State, 117 Nev. 427, 435, 24
P.3d 761, 766 (2001) (holding that the State may establish intent with
circumstantial evidence). To the extent Belcher argues that the victims'



                                     4
                     testimony was inconsistent or incredible due to their age, gender, and
                     trauma, such inquiries are not for this court's review. McNair, 108 Nev. at
                     56, 825 P.2d at 573 ([Ilt is the jury's function, not that of the court, to assess
                     the weight of the evidence and determine the credibility of witnesses.").
                                  Other evidence corroborates the girls testimony. The State
                     called three accomplice witnesses—Trent, Trevor, and Mason—who
                     testified that Belcher made money by prostituting young girls, including
                     P.VP., M.R., and S.M. The accomplices also testified that they witnessed
                     Belcher's violence toward the victims and that PAT. performed oral sex on
                     each of them in a vehicle at Belcher's command. Mason testified that
                     Belcher directed him to give the girls "alcohol so their minds would get
                     loosened up a little bit," that Belcher was teaching him how to prostitute
                     girls, and that he gave all prostitution proceeds to Belcher.
                                  The State further corroborated the victims' and accomplices'
                     testimony with over 60 exhibits depicting the online ads. Many of the ads
                     included the phone number and address that Belcher provided RPD upon
                     his arrest. The State also presented a Motel 6 folio bearing Mason's name,
                     which corroborated the victims' testimony that Belcher occasionally took
                     them to hotels to engage in prostitution. Mason testified that P.VP. and
                     M.R. had prostitution dates at the Motel 6, and Belcher paid him back for
                     the room with the proceeds. Several of the prostitution ads listed the Motel
                     6 address.
                                  The victims' testimony, corroborated by the accomplice
                     witnesses' testimony and physical evidence, was sufficient for the jury to
                     find Belcher guilty beyond a reasonable doubt of three counts of sex
                     trafficking a child under 16 years of age.



SUPREME COURT
        OF
     NEVADA
                                                             5
(0) I947A    400(4
                       2. Admission of bad-act evidence
                                   Belcher moved to exclude several categories of prior bad-act
                       evidence ahead of trial. The district court denied Belcher's motion in part
                       and admitted the following bad-act evidence—Belcher's sexual intercourse
                       with P.VP., M.R., and S.M.; testimony about a Snapchat video of S.M.
                       performing oral sex on Belcher; Belcher's urination on S.M.; and Belcher's
                       direction of P.VP. to perform oral sex on Trent, Trevor, and Mason while in
                       a vehicle—for nonpropensity purposes under NRS 48.045(2), or
                       alternatively, as sexual-offense propensity evidence under NRS 48.045(3) or
                       as res gestae evidence under NRS 48.035(3). This court reviews the district
                       court's admission of bad-act evidence for an abuse of discretion. Franks v.
                       State, 135 Nev. 1, 3, 432 P.3d 752, 754-55 (2019).
                                   Belcher objected to this bad-act evidence as improper
                       propensity evidence under NRS 48.045(2) in the district court. But he does
                       not re-raise the objection on appeal, thereby waiving it. Powell v. Liberty
                       Mut. Fire Ins. Co., 127 Nev. 156, 161 n.3, 252 P.3d 668, 672 n.3 (2011)
                       (holding that arguments not raised in appellant's opening brief are waived);
                       see also Campo v. Carnival Leisure Indus., Ltd., 110 Nev. 1008, 1009, 879
                       P.2d 745, 746 (1994) (affirming district court's alternative conclusion
                       because appellant failed to challenge the court's decision on that basis on
                       appeal). We accordingly affirm on these grounds. See United States v.
                       Rrapi, 175 F.3d 742, 749 (9th Cir. 1999) (holding that the district court did
                       not err by ruling that evidence was alternatively admissible on other
                       grounds and affirming on those grounds).
                                   Even if the district court erred in admitting the bad acts under
                       NRS 48.045(2), admission would otherwise be supported under NRS
                       48.045(3) CNothing in this section shall be construed to prohibit the

SUPREME COURT
        OF
     NEVADA
                                                            6
10) I947A    4111140
admission of evidence in a criminal prosecution for a sexual offense that a
person committed another crime, wrong or act that constitutes a separate
sexual offense . . .[S]exual offense has the meaning ascribed to it in NRS
179D.097.). See id. § 179D.097(1)(r) (defining a "sexual offense as lalny
other offense that has an element involving a sexual act or sexual conduct
with another"); Rrapi, 175 F.3d at 749. Nevada courts apply the factors
established in United States v. Lemay, 260 F.3d 1018, 1028 (9th Cir. 2001),
when assessing whether unfair prejudice substantially outweighs the
probative value of evidence admitted under NRS 48.045(3). Franks, 135
Nev. at 6, 432 P.3d at 756-57. In this case, the district court analyzed and
admitted the evidence pertaining to Belcher directing P.V.P. to perform oral
sex on Trent, Trevor, and Mason in a vehicle under NRS 48.045(3), properly
evaluating its admissibility under the Lemay factors. The same analysis
supports its decision to admit the other bad acts evidence; specifically, that
the balance of the Lemay factors in this case does not show that undue
prejudice substantially outweighed the probative value of these bad acts.
We therefore alternatively affirm the court's admission of Belcher's bad act
under NRS 48.045(3). See Franks, 123 Nev. at 7, 432 P.3d at 757 ("[Prior
acts] evidence need not be absolutely necessary to the prosecution's case in
order to be introduced; it must simply be helpful or practically necessary."
(internal quotation marks omitted)).'
3. Exclusion of victim bad-act evidence




       'The district court also alternatively admitted several of Belcher's bad
acts as res gestae evidence under NRS 48.035(3), which we need not address
because the evidence was properly admitted on other grounds. See Rrapi,
175 F.3d at 749.


                                      7
            Belcher argues that the district court abused its discretion by
excluding evidence that P.VP. previously engaged in prostitution. Belcher
does not provide a nonpropensity purpose to which this evidence is relevant,
and the district court therefore did not abuse its discretion by excluding it.
See NRS 48.045(2) ("Evidence of other crimes, wrongs or acts is not
admissible to prove the character of a person to show that the person acted
in conformity therewith."); Mortensen v. State, 115 Nev. 273, 280, 986 P.2d
1105, 1110 (1999) (holding that prior bad-act evidence is inadmissible
unless relevant for a nonpropensity reason). To the extent Belcher argues
this evidence was relevant to show that P.VP. entrapped Belcher (i.e., that
she consented to the prostitution activity and involved Belcher in it),
consent is not a valid defense to sex trafficking. NRS 201.300(4) ("Consent
of a victim of pandering or sex trafficking to an act of prostitution is not a
defense to a prosecution for any of the acts prohibited by this section."); see
also United States v. Campbell, 6 F.4th 764, 772 (8th Cir. 2014) (holding
that victim's prior prostitution activity was irrelevant because minor victim
could not legally consent to sex trafficking).
4. Denial of jury instruction

            During jury selection, Belcher's counsel mentioned to the venire
that he owned a private law practice. At trial, Belcher requested the
following jury instruction to counteract the alleged inference that he could
afford private counsel using prostitution revenue: "Mr. Belcher has been
previously deemed indigent by this court, and his attorney has been
appointed to represent him." The district court denied the instruction
because it was prejudicial to Belcher and unsupported by legal authority.
We review for an abuse of discretion. Crawford v. State, 121 Nev. 744, 748,
121 P.3d 582, 585 (2005).



                                      8
             "[T]he defense has the right to have the jury instructed on its
theory of the case as disclosed by the evidence, no matter how weak or
incredible that evidence may be," but the district court is not obligated to
instruct the jury on theories that the law does not support. Vallery v. State,
118 Nev. 357, 372, 46 P.3d 66, 76-77 (2002) (internal quotation marks
omitted). Belcher cites no legal authority to support his proposed
instruction. The district court did not abuse its discretion by declining to
give the jury the legally unsupported instruction Belcher requested.
Hardaway v. State, 112 Nev. 1208, 1211, 926 P.2d 288, 290 (1996)
(upholding district court's denial of jury instruction when appellant cited no
authority to support the instruction).
5. Belcher's right to ct fair and speedy trial
             The COVID-19 pandemic interrupted the normal progression of
Belcher's trial, and Belcher alleges many errors on appeal associated with
pandemic-related delays and safety measures.
      a. Separation of powers
             Belcher argues that Governor Sisolak's emergency closure
orders violated the separation-of-powers doctrine. See Nev. Const. art. 3, §
1; NRS 414.060 (enumerating the powers and emergency management
duties of the Governor); Miller v. French, 530 U.S. 327, 341 (2000) (The
Constitution enumerates and separates the power of the three branches of
Government in Articles I, II, and III, and it is this 'very structure of the
Constitution that exemplifies the concept of separation of powers.").
Belcher failed to raise this issue below, and we accordingly review for plain
error. Martinorellan v. State, 131 Nev. 43, 49, 343 P.3d 590, 593 (2015)
("We ordinarily review an error that was not preserved in the district court
for plain error."). No plain violation of the separation-of-powers doctrine
occurred because ChiefJudge Freeman of the Second Judicial District Court

                                        9
closed court operations, independent of (although in light of) Governor
Sisolak's emergency closure orders, which is within the chief judge's power
and discretion to do.    See Nev. Const. art. 6, § 1 (giving the judiciary
authority over the court system); NRS 3.025(2)(c) (giving the chief judge
authority to "[a]clopt such other rules or regulations as are necessary for the
orderly conduct of court business"); Halverson v. Hardcastle, 123 Nev. 245,
261, 163 P.3d 428, 440 (2007) (holding that the judiciary has "inherent
authority to administrate its own procedures and to manage its own
affaire).
      b. Speedy trial
            Belcher argues that pandemic-related delays violated his right
to a speedy trial. Belcher did not move to dismiss the charges against him
based on a speedy-trial violation below; however, Belcher raised speedy-
trial concerns in his motion for pretrial release or bail reduction, so this
court reviews the error for an abuse of discretion. See State v. Inzunza, 135
Nev. 513, 516, 454 P.3d 727, 730 (2019) (reviewing a district court's denial
of "a motion to dismiss an indictment based on a speedy trial violation for
an abuse of discretion"). Belcher expressly waived his statutory right to a
trial within 60 days under NRS 178.556(1)—albeit for the purpose of
keeping the trial in the same judicial department, Brodhead v. Sheriff, 87
Nev. 219, 223, 484 P.2d 1092, 1094 (1971) (holding that the statutory
speedy-trial right may be waived)—so this court only addresses the alleged
violation of Belcher's federal constitutional right to a speedy trial. U.S.
Const. amend. VI.
            This court applies the four-factor Barker-Doggett test to assess
whether a criminal defendant's constitutional right to a speedy trial was
violated, Inzunza, 135 Nev. at 516, 454 P.3d at 731; those factors include (1)
the length of the delay, (2) the reason for the delay, (3) the defendant's

                                      10
                    assertion of his speedy-trial rights, and (4) prejudice to the defendant.
                    Doggett v. United States, 505 U.S. 647, 651 (1992); Barker v. Wingo, 407
                    U.S. 514, 530 (1972). Although the one-year delay between Belcher's
                    indictment and trial is presumptively prejudicial,2 Inzunza, 135 Nev. at
                    516-17, 454 P.3d at 731 (holding that a delay approaching one year is
                    presumptively prejudicial), the other Barker-Doggett factors do not weigh in
                    his favor: Belcher caused at least four months of the disputed delay by
                    terminating his appointed counsel, which triggered a Young hearing and
                    appointment of new counsel who requested two continuances. See Young v.
                    State, 120 Nev. 963, 968, 102 P.3d 572, 576 (2004). The other eight months
                    of the contested delay are attributable to a neutral (and justifiable) reason—
                    the pandemic. See Inzunza, 135 Nev. at 517, 454 P.3d at 731-32 (looking to
                    whether the State intentionally caused the delay); cf. United States v. Olsen,
                    995 F.3d 683, 693 (9th Cir. 2021) (holding that "a global pandemic that has
                    claimed more than half a million lives in this country.. . . falls within such
                    unique circumstances to permit a court to temporarily suspend jury trials
                    in the interest of public health), amended and superseded on denial of reh'g
                    en banc, 21 F.4th 1036 (2022); United States v. Smith, 460 F. Supp. 3d 981,
                    984 (E.D. Cal. 2020) ("Almost every court faced with the question of whether
                    general COVID-19 considerations justify an ends-of-justice continuance and
                    exclusion of time [from speedy-trial considerations] has arrived at the same
                    answer: yes.").


                          2Be1cher's speedy trial right attached upon accusation of the instant
                    charges (i.e., the indictment) and not at the time of his arrest on an
                    unrelated charge. See Dillingham v. United States, 423 U.S. 64, 64-65
                    (1975) (holding that a speedy-trial right attaches upon a finding of probable
                    cause regarding the instant charges); Sheriff v. Berman, 99 Nev. 102, 106,
                    659 P.2d 298, 301 (1983).
SUPREME COURT
       OF
     NEVADA
                                                         11
(0) 1947A   4410>
            Next, Belcher's failure to seek dismissal of the charges against
him based on a speedy-trial violation weighs against a finding of prejudice.
Cf. Anderson v. State, 86 Nev. 829, 834, 477 P.2d 595, 598 (1970) (holding
that a defendant must object to the trial date below to raise speedy trial
argument on appeal). Finally, Belcher fails to establish that the contested
delay caused him prejudice because the duration of his pretrial
incarceration was relatively short, Inzunza, 135 Nev. at 519, 454 P.3d at
733 ("Relieving the defendant of showing actual prejudice is typically
triggered in cases in which the delay is five years or more."), and he failed
to offer any proof that the delay impaired his defense by impacting the
availability of witnesses, records, or other evidence, see Sheriff v. Berman,
99 Nev. 102, 108, 659 P.2d 298, 301 (1983) (holding that respondents failed
to show prejudice by failing to offer proof that the delay impacted their
defense). The district court's pandemic-related delays therefore did not
violate Belcher's constitutional right to a speedy trial. See Middleton v.
State, 114 Nev. 1089, 1110, 968 P.2d 296, 310-11 (1998) (holding that
speedy-trial right was not violated where defendant failed to show prejudice
and other factors did not weigh in his favor).
      c. Confrontation rights
            Belcher argues that the district court violated his Sixth
Amendment confrontation right by requiring him and his counsel (at times)
to wear a mask during trial. Belcher did not object on these grounds
below—in fact, Belcher's counsel stated that "Nis long as the jury can see
the face of the witness, . . . then I'm happy"—and our review is for plain
error. Martinorellan, 131 Nev. at 49, 343 P.3d at 593 (holding that plain
error is error that is apparent from a casual inspection of the record). It is
not apparent on this record that Belcher's confrontation rights were violated
because the State's witnesses appeared at trial in person, and Belcher had

                                     12
an unimpeded view of all witnesses. Each witness swore an oath to tell the
truth, and Belcher's counsel cross-examined each witness. Finally, the jury
could evaluate the demeanor of each witness because the witnesses removed
their masks while testifying, and the district court ensured that all jurors,
including alternates, had an unimpeded view of the witnesses. Belcher's
confrontation rights were accordingly satisfied. Maryland v. Craig, 497
U.S. 836, 846 (1990) (holding that a defendant's confrontation rights require
physical presence of the witness, cross-examination, and observance of
demeanor by the trier of fact); Lipsitz v. State, 135 Nev. 131, 136, 442 P.3d
138, 143 (2019) (same).
             To the extent Belcher argues that his confrontation right was
violated because he and his attorney wore masks at trial, such a
requirement fits well within the public-policy exception for face-to-face
meetings because masks furthered the public policy interest of ensuring the
health and safety of everyone in the courtroom during the pandemic. See,
e.g., United States v. Berglund, No. 20-er-00200 (SRNITNL), 2021 WL
1589548, at *1 (D. Minn. Apr. 23, 2021) ("Courts have repeatedly found that
requiring participants at trial to wear face masks due to the COVID-19
pandemic does not violate a criminal defendant's constitutional rights.");
United States v. Tagliaferro, 531 F. Supp. 3d 844, 850 (S.D.N.Y. 2021)
(holding that requiring the defendant to wear a mask during the pandemic
fits within the public-policy exception to the Confrontation Clause); United
States v. Trimarco, No. 17-CR-583 (JMA), 2020 WL 5211051, at *6
(E.D.N.Y. Sept. 1, 2020) (stating that there is "no authority or constitutional
basis for the notion that [the defendant's] entire face must be fully visible
to the jury during trial").




                                      13
      d. Fair-cross-section requirement
            Belcher briefly argues that pandemic-related precautions
caused minority populations to be underrepresented in the jury venire.
Again, Belcher did not object to the composition of the jury venire below, so
we review for plain error. Martinorellan, 131 Nev. at 48-49, 343 P.3d at
593. The record on appeal does not demonstrate that pandemic-related
precautions caused or resulted in an unfair cross-section of the community
to be represented in the jury venire. See Evans v. State, 112 Nev. 1172,
1186, 926 P.2d 265, 275 (1996) ("The defendant bears the burden of
demonstrating a prima facie violation of the fair-cross-section
requirement."). Accordingly, Belcher has failed to demonstrate plain error.
      e. Miscellaneous arguments
            Finally, Belcher challenges Detective Hutson's improper
reference to Belcher's arrest on an unrelated BDV charge at trial. Though
the parties stipulated against reference to the arrest, in response to the
State's question if he became aware of a telephone number associated with
Belcher, Hutson responded: "Yes, sir. When Mr. Belcher was arrested on
an outstanding warrant, he provided a number to the Washoe County
Jail . . . ." The district court sustained Belchees objection and struck the
testimony, but Hutson referenced the arrest again in response to the State's
question about Belcher's address. The district court sustained Belcher's
objection again, struck the testimony, and admonished the witness against
further reference to the arrest. Later, and in response to a juror's question
about the arrest, the court admonished the jury against considering
Hutson's statements.
            The remedy that Belcher seeks on appeal is unclear because,
instead of seeking a new trial based on the alleged prejudice that Hutson's
statements caused, Belcher argues that pandemic-related restrictions and


                                     14
                        delays chilled his ability to seek a mistrial on these grounds. Belcher has
                        failed to offer a cogent argument in support of his claim. Nevertheless, we
                        review whether the district court's failure to sua sponte order a mistrial on
                        these grounds constitutes an abuse of discretion. Owens v. State, 96 Nev.
                        880, 883, 620 P.2d 1236, 1238 (1980) (reviewing a district court's denial of
                        a mistrial for an abuse of discretion). Here, the record does not show that
                        the State intentionally solicited Hutson's improper statements, and the
                        district court adequately cured any prejudice that the statements caused by
                        sustaining Belcher's objections to both statements, striking both statements
                        from the record, admonishing the witness, and admonishing the jury
                        against considering those statements during deliberations. See Sterling v.
                        State, 108 Nev. 391, 394, 834 P.2d 400, 402 (1992) (holding that
                        "inadvertent references to other criminal activity not solicited by the
                        prosecution, which are blurted out by a witness, can be cured by the trial
                        court's immediate admonishment to the jury to disregard the statement");
                        State v. Varga, 66 Nev. 102, 123, 205 P.2d 803, 813 (1949) (holding that
                        prejudicial error did not occur because the State did not solicit improper
                        answers, the court sustained both objections, immediately struck the
                        improper testimony, and admonished the jury not to consider the improper
                        statements). Indeed, the district court asked Belcher for his desired remedy
                        after both statements, and both times, Belcher asked the court for a jury
                        instruction in lieu of immediate admonishment or a mistrial. We conclude
                        that the district court did not abuse its discretion by failing to sua sponte
                        order a mistrial.




SUPREME COURT
        OF
     NEVADA

                                                             15
(0) 1947A    9411X91,

                                                                                                        11
                6. Cumulative error

                            We conclude that the district court did not commit the alleged
                errors and, therefore, "there is nothing to cumulate." See Belcher v. State,
                136 Nev. 261, 279, 464 P.3d 1013, 1031 (2020).
                            Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                      kiZemm..)                   J.
                                                   Silver


                                                                                  J.
                                                   Cadish




                cc:   Hon. Kathleen M. Drakulich, District Judge
                      Orrin Johnson Law
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                    16
(0) 1947A